385 S.W.2d 394 (1965)
Hope Gonzales ACOSTA, Appellant,
v.
The STATE of Texas, Appellee.
No. 37520.
Court of Criminal Appeals of Texas.
January 6, 1965.
No attorney of record on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
This is an appeal from a judgment of conviction in County Court at Law No. 2 of Lubbock County for the offense of unlawful sale of beer to Doyle J. Nelson and Rivie Garrett. The judgment was rendered upon a plea of guilty before the court to the information in Cause No. 36590 and a fine of $250 was assessed.
*395 The complaint and information in said Cause No. 36590 in said court shown in the transcript allege the offense of possession of beer for the purpose of sale in Justice Precinct No. 1 of Lubbock County.
The variance between the judgment and the information is fatal. Wright v. State, 168 Tex. Crim. 578, 330 S.W.2d 618; Pond v. State, 116 Tex. Crim. 196, 32 S.W.2d 356.
The judgment is reversed and the cause is remanded.